UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 17-4781


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RAMEIK DESEN ANDERSON,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Malcolm J. Howard, Senior District Judge. (4:17-cr-00032-H-1)


Submitted: April 30, 2019                                         Decided: May 14, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Stephen C. Gordon, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, Donald R. Pender, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rameik Desen Anderson appeals his sentence of 96 months of imprisonment for

possession of firearms and ammunition by a felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012). He contends that the district court committed procedural error by failing

to apply U.S. Sentencing Guidelines Manual § 5G1.3(c) (2016). This case was placed in

abeyance for United States v. Lynn, 912 F.3d 212 (4th Cir. 2019). Lynn has issued, and this

case is now ripe for review. For the reasons that follow, we vacate and remand for

resentencing.

       “We ‘review all sentences—whether inside, just outside, or significantly outside the

[Sentencing] Guidelines range—under a deferential abuse-of-discretion standard.’”

United States v. Blue, 877 F.3d 513, 517 (4th Cir. 2017) (quoting Gall v. United States, 552
U.S. 38, 41 (2007)). This review entails appellate consideration of both the procedural and

substantive reasonableness of the sentence.        Gall, 552 U.S. at 51.      In determining

procedural reasonableness, we must consider whether the district court properly calculated

the Guidelines range, treated the Guidelines as advisory rather than mandatory, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) (2012) factors, selected a sentence not based on clearly erroneous facts, and

sufficiently explained the chosen sentence. Id. at 49-51. “A district court abuses its

discretion when it acts arbitrarily or irrationally, fails to consider judicially recognized

factors constraining its exercise of discretion, relies on erroneous factual or legal premises,

or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted). In particular, “a district court abuses its discretion when

                                              2
it misapprehends or misapplies the applicable law.” Wicomico Nursing Home v. Padilla,

910 F.3d 739, 750 (4th Cir. 2018) (brackets and internal quotation marks omitted).

       Under the Sentencing Guidelines,

       If . . . a state term of imprisonment is anticipated to result from another
       offense that is relevant conduct to the instant offense of conviction under the
       provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Relevant
       Conduct), the sentence for the instant offense shall be imposed to run
       concurrently to the anticipated term of imprisonment.

USSG § 5G1.3(c). However, “because the Guidelines are advisory, a district court is not

obligated to impose a concurrent sentence pursuant to USSG § 5G1.3.” Lynn, 912 F.3d at

217. Instead, a court is only “required to consider the 18 U.S.C. § 3553(a) factors in

determining whether to run sentences consecutively or concurrently.” Id.

       Based on our review of the record, the district court did not address USSG

§ 5G1.3(c)’s direction that it impose a sentence concurrently with an anticipated state

sentence. We conclude that the court’s lack of consideration regarding USSG § 5G1.3(c)

constitutes an abuse of discretion, as a court cannot properly exercise its discretion if it is

not aware of the contours of its discretion. See Dillard, 891 F.3d at 158. Although the

district court was free to reject the Guidelines, it was required to at least consider the

Guidelines. See Lynn, 912 F.3d at 215. The record here does not reveal any consideration

of USSG § 5G1.3(c) by the district court.

       Ultimately, the requirement that a sentence be procedurally reasonable not only

“promote[s] the perception of fair sentencing,” but also ensures that a reviewing court can

provide “meaningful appellate review” of the sentence. Gall, 552 U.S. at 50. Because the

record does not show that the district court considered USSG § 5G1.3(c), we vacate the

                                              3
judgment and remand for resentencing. We express no opinion as to whether the district

court should accept or reject application of USSG § 5G1.3(c) to Anderson’s case. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                         VACATED AND REMANDED




                                          4